                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

MISSOURI FARM BUREAU                          )
SERVICES, INC.                                )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )         Case No. ____________________
                                              )
GREAT AMERICAN INSURANCE                      )
COMPANY,                                      )
                                              )
       Defendant.                             )         JURY TRIAL DEMANDED

                                          COMPLAINT

       Plaintiff Missouri Farm Bureau Services, Inc., pursuant to 28 U.S.C. § 1332 and 28 U.S.C.

§ 2201, and for its Complaint against Defendant Great American Insurance Company, alleges as

follows:

                                              Parties

       1.       Plaintiff Missouri Farm Bureau Services, Inc. (“MFB Services”) is a Missouri

corporation with its principal place of business at 701 S. Country Club Dr., Jefferson City,

Missouri 65109.

       2.       Defendant Great American Insurance Company (“Great American”) is a foreign

corporation organized, incorporated and existing under the laws of the State of Ohio with its

principal place of business at 301 E. Fourth St., Cincinnati, Ohio 45202. Great American is, and

at all times relevant hereto has been, an insurance company writing insurance policies and doing

business in the State of Missouri, capable of suing and being sued in the courts of this State.




                                                  1

            Case 2:20-cv-04238-NKL Document 1 Filed 12/04/20 Page 1 of 15
                                       Jurisdiction and Venue

         3.       This Court has jurisdiction over the subject matter of this Complaint pursuant to

28 U.S.C. § 1332, as the amount in controversy in this matter is in excess of $75,000, exclusive

of interest and costs, and there is complete diversity of citizenship among the parties.

         4.       This Court also has jurisdiction over the subject matter of this Complaint pursuant

to 28 U.S.C. § 2201, as MFB Services is seeking a determination of Great American’s

obligations to MFB Services under a policy of insurance.

         5.       This Court has personal jurisdiction over Great American because it may be

served with process within the Court’s jurisdiction.

         6.       This Court also has personal jurisdiction over Great American because it has

registered to do business in the State of Missouri, has regular and sufficient contacts with the

State of Missouri, and can reasonably anticipate the possibility of being hailed into court in this

state.

         7.       Venue is properly with this District under 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to the claims stated herein occurred in this District, and

Great American is subject to personal jurisdiction in this District.

                                       Missouri Farm Bureau

         8.       Missouri Farm Bureau is a membership-based organization that has advocated for

its mission of promoting agriculture and improving the quality of life of our members for over

100 years.

         9.       Members of Missouri Farm Bureau have access to numerous benefits, including

access to hundreds of discounts on products and services, as well as the ability to purchase

insurance policies.



                                                   2

              Case 2:20-cv-04238-NKL Document 1 Filed 12/04/20 Page 2 of 15
       10.      Missouri Farm Bureau operates through several legal entities, including MFB

Services.

       11.      Other Missouri Farm Bureau entities include Missouri Farm Bureau Federation,

Inc., Farm Bureau Town and Country Insurance Company of Missouri, New Horizons Insurance

Company of Missouri, Farm Bureau Life Insurance Company of Missouri, Legacy Life

Insurance Company of Missouri, and Missouri Farm Bureau Insurance Brokerage, Inc.

       12.      MFB Services is the sole parent company of Farm Bureau Town and Country

Insurance Company of Missouri, New Horizons Insurance Company of Missouri, Farm Bureau

Life Insurance Company of Missouri, Legacy Life Insurance Company of Missouri, and

Missouri Farm Bureau Insurance Brokerage, Inc.

       13.      MFB Services is a subsidiary of Missouri Farm Bureau Federation, Inc.

                                       The Insurance Policy

       14.      In order to protect itself against liabilities that may arise from time to time in the

course of its business operations, MFB Services acquired and maintains insurance coverage

under various policies of insurance, including policies of insurance issued by Great American.

       15.      In exchange for valuable consideration paid by MFB Services in the form of a

premium, Great American issued an insurance policy—policy number DOL2234826—to MFB

Services for the policy period of January 1, 2019 to January 1, 2020 (the “Policy”), attached

hereto as Exhibit 1.

       16.      The Policy provides insurance coverage to MFB Services for certain losses

including Directors’, Officers’, Insured Entity, and Employment Practices Liability.

       17.      The Policy is a “claims made” policy, meaning that it covers claims reported

during the policy period.



                                                   3

            Case 2:20-cv-04238-NKL Document 1 Filed 12/04/20 Page 3 of 15
       18.     In addition to MFB Services, the Policy covers additional insureds, including

Missouri Farm Bureau Insurance Brokerage, Inc. and other subsidiaries Farm Bureau Town and

Country Insurance Company of Missouri, New Horizons Insurance Company of Missouri, Farm

Bureau Life Insurance Company of Missouri, and Legacy Life Insurance Company of Missouri.

       19.     The limit of liability under the Policy is $5,000,000.00.

       20.     In addition, the Policy provides that Great American pay for the cost of defense.

       21.     The Policy further provides that MFB Services shall not incur defense costs, or

admit liability, offer to settle, or agree to any settlement in connection with any claim without the

express prior written consent of Great American.

       22.     The Policy also requires that MFB Services shall only retain counsel that is

approved by Great American.

       23.     The Policy further gives Great American the right to associate in the

investigation, defense and settlement of any claim under the Policy.

                              The Singleton Class Action Lawsuit

       24.     On February 28, 2019, MFB Services was served with process of a class action

lawsuit that was initiated in the Circuit Court of Jackson County, Missouri, captioned Richard

Singleton III, et al. v. Missouri Farm Bureau Federations, et al., Case No. 1846-CV-32742

(“Singleton lawsuit”). A copy of the Petition is attached hereto as Exhibit 2.

       25.     The Singleton lawsuit was brought by several insurance agents that sold Missouri

Farm Bureau insurance policies.

       26.     The plaintiffs are all former, at-will employees of Missouri Farm Bureau

Insurance Brokerage, Inc.




                                                 4

          Case 2:20-cv-04238-NKL Document 1 Filed 12/04/20 Page 4 of 15
       27.      MFB Services is one of seven named defendants in the Singleton lawsuit. The

other defendants include Missouri Farm Bureau Federation, Inc., Farm Bureau Town and

Country Insurance Company of Missouri, New Horizons Insurance Company of Missouri, Farm

Bureau Life Insurance Company of Missouri, Legacy Life Insurance Company, and Missouri

Farm Bureau Insurance Brokerage, Inc.

       28.      The Singleton lawsuit alleged, among other things, that the Missouri Farm Bureau

entities devised a “Membership-Policy Scheme” whereby they would require their employees to

buy annual and renewal memberships, meet certain quotas for selling memberships, and would

require any prospective insured to buy a membership in order to buy an insurance policy. The

Singleton lawsuit further alleged that requiring a membership for the ability to purchase an

insurance policy violates the Missouri anti-rebate statute.

       29.      The Singleton lawsuit asserted various causes of action, including: 1) fraud –

failure to disclose; 2) breach of contract and breach of fiduciary duty; 3) breach of fiduciary duty

and tort; 4) tortious interference; 5) civil conspiracy; and 6) unjust enrichment/monies had and

received.

                                 The Claim to Great American

       30.      MFB Services then promptly submitted a claim under the Policy and provided

Great American with notice of the Singleton lawsuit.

       31.      Great American acknowledged receipt of the claim and assigned it file number

AXXXXXXXX.

       32.      On March 20, 2019, Great American’s Vice President of Claims and Compliance

communicated to MFB Services’ counsel that Great American “will have our formal coverage

determinations completed by the week of April 1, 2019.” She further attached Great American’s



                                                 5

            Case 2:20-cv-04238-NKL Document 1 Filed 12/04/20 Page 5 of 15
Litigation Guidelines. Without providing any specificity, she stated that “Great American is

proceeding in this matter under a full reservation of rights.”

       33.     Great American did not, however, send MFB Services any formal coverage

determinations by the week of April 1, 2019.

       34.     Great American also did not send MFB Services any reservation of rights letter

nor did it attempt to deny coverage for the Singleton lawsuit.

       35.     Instead, Great American began paying for MFB Services’ defense of the

Singleton lawsuit and actively oversaw and controlled the defense of the case.

       36.     On April 28, 2019, Great American’s Vice President of Claims and Compliance

communicated to MFB Services’ counsel that Great American “consent[s] to your defense of the

Farm Bureau Insureds” in the Singleton lawsuit. Great American, however, requested a ten

percent discount of the attorneys’ hourly rates and strictly conditioned their consent on paying a

discounted rate and the attorney’s adherence to Great American’s Litigation Guidelines.

       37.     Since that time, significant efforts have been expended by MFB Services’

attorneys to defend the Singleton lawsuit.

       38.     In September 2019, the defendants filed a motion for summary judgment, arguing

that the plaintiffs’ claims were barred by the statute of limitations. In April 2020, the court

granted in part that dispositive motion, finding certain claims in the Singleton lawsuit to be time

barred. But in June 2020, the court amended its order, effectively reversing itself and allowing all

the claims to proceed. In July 2020, the defendants filed a petition for writ of prohibition to the

Missouri Supreme Court.

       39.     There has also been substantial discovery conducted during the pendency of the

Singleton lawsuit.



                                                  6

          Case 2:20-cv-04238-NKL Document 1 Filed 12/04/20 Page 6 of 15
          40.   Great American was involved in this defense of the Singleton lawsuit, and paid

for the defense subject to adjustments under its Litigation Guidelines.

Great American’s Untimely Reservation of Rights and Later Untimely Denial of Coverage

          41.   On March 6, 2020—approximately a year after it was given notice of the

Singleton lawsuit—Great American sent a letter to MFB Services purporting “to serve as Great

American’s updated evaluation of coverage” for the Singleton lawsuit under the Policy.

          42.   Contrary to this false representation by Great American, it had never previously

provided MFB Services with any evaluation of coverage for the Singleton lawsuit under the

Policy.

          43.   Great American’s March 6, 2020 letter purported, for the very first time, to

reserve its rights under the Policy in relation to the Singleton lawsuit and raised several potential

policy defenses that it claimed may limit or avoid coverage under the Policy.

          44.   There were no material recent developments in the Singleton lawsuit since March

2019 that would justify any change in coverage under the Policy, or an untimely purported

reservation of rights.

          45.   In its March 6, 2020 letter, Great American stated that there is no coverage under

the Policy for Missouri Farm Bureau Federation, Inc., however, coverage “continues to be

available” for MFB Services and its subsidiary Missouri Farm Bureau Insurance Brokerage, Inc.

(emphasis added). Great American further recognized that the other entities—Farm Bureau

Town and Country Insurance Company of Missouri, New Horizons Insurance Company of

Missouri, Farm Bureau Life Insurance Company of Missouri, and Legacy Life Insurance

Company—meet the definition of a Subsidiary.




                                                  7

            Case 2:20-cv-04238-NKL Document 1 Filed 12/04/20 Page 7 of 15
       46.      Approximately six months later, on August 31, 2020, Great American sent

another letter to MFB Services again purporting to provide an “updated evaluation of coverage”

for the Singleton lawsuit under the Policy.

       47.      Great American claimed that this updated evaluation was in response to “recent

developments” but there were no material recent developments in the Singleton lawsuit that

would justify any change in coverage under the Policy.

       48.      The August 31, 2020 letter stated that Great American had now determined that

there is no coverage under the Policy for the Singleton lawsuit.

       49.      The August 31, 2020 letter also raised new arguments and new defenses not

previously asserted in Great American’s March 6, 2020 letter.

       50.      Great American also stated in its August 31 letter that it will no longer pay to

defend the Singleton lawsuit.

                                       Waiver and Estoppel

       51.      A reservation of rights letter must be specific and unambiguous, should fully

explain the insurer’s position with respect to the coverage issue, and must avoid any confusion.

       52.      A reservation of rights must be timely to be effective.

       53.      Where an insurer fails to provide timely notice to the insured that its defense of

the action is subject to a reservation of rights, it is estopped from later denying coverage.

       54.      Where an insurer fails to provide timely notice to the insured that its defense of

the action is subject to a reservation of rights, it waives coverage defenses.

       55.      Great American owed a duty to MFB Services to assert a proper reservation of

rights that was timely and clear and that fully informed MFB Services of Great American’s

position.



                                                  8

            Case 2:20-cv-04238-NKL Document 1 Filed 12/04/20 Page 8 of 15
        56.     Great American failed to assert a proper reservations of rights, and later attempted

an improper denial of coverage, because Great American did not timely and clearly inform MFB

Services of Great American’s coverage position.

        57.     Great American is now estopped from denying coverage under the Policy for the

Singleton lawsuit and, further, has waived all coverage defenses.

                                  Count I – Breach of Contract

        58.     MFB Services incorporates by reference all paragraphs of this Complaint as

though fully set out herein.

        59.     The Policy was effective at the time that the Singleton lawsuit was reported to

Great American and provided coverage for certain losses associated with the Singleton lawsuit.

        60.     The Policy remained continuously in full force and effect at all times relevant to

this lawsuit.

        61.     The Singleton lawsuit is a covered claim under the Policy.

        62.     Great American owes contractual duties to MFB Services under the Policy with

regard to the Singleton lawsuit, including but not limited to the duty to pay for the covered

losses, defense costs, and indemnity.

        63.     MFB Services has performed its duties as an insured under the Policy, including

providing timely notice of the Singleton lawsuit to Great American and advising Great American

on a continuing basis of the status of the Singleton lawsuit.

        64.     In issuing the Policy and considering claims thereunder, Great American owed

MFB Services a fiduciary duty of good faith and fair dealing, which duty imposed on Great

American, among other things, the further duty to pay for the defense and duty to indemnify

MFB Services for the Singleton lawsuit within the limits of the Policy.



                                                 9

          Case 2:20-cv-04238-NKL Document 1 Filed 12/04/20 Page 9 of 15
       65.      In issuing the Policy and considering claims thereunder, Great American owed

MFB Services a duty to exercise good faith in considering questions of coverage for the

Singleton lawsuit.

       66.      In issuing the Policy and considering claims thereunder, Great American owed

MFB Services a fiduciary duty to promptly and thoroughly investigate the Singleton lawsuit, and

to further conduct a continuing investigation, so as to fully understand the exposure the lawsuit

posed to MFB Services and other insureds and, with such understanding, to make funds available

to resolve the lawsuit within the limits of the Policy.

       67.      In issuing the Policy and considering claims thereunder, Great American owed

MFB Services a fiduciary duty to make funds available for the defense and resolution of the

Singleton lawsuit within the limits of the Policy when Great American knew or in the exercise of

ordinary care should have known that, if the plaintiffs are successful, the Singleton lawsuit could

and likely would exceed the limits of the Policy.

       68.      Great American has failed to perform its duties under the Policy.

       69.      Despite demand from MFB Services, Great American has failed and refused to

provide coverage for the Singleton lawsuit under the Policy, failed to pay defense costs, and

failed to provide indemnity.

       70.      On information and belief, Great American intends to “reapportion” and claw

back defense costs it already spent under the policy.

       71.      As a result of its failure to perform, Great American breached one or more duties

to MFB Services by failing to pay for the covered losses, defense costs and to indemnify MFB

Services.




                                                 10

            Case 2:20-cv-04238-NKL Document 1 Filed 12/04/20 Page 10 of 15
       72.      As a direct result of the breaches of duties owed by Great American to MFB

Services, MFB Services has sustained damages including, but not limited to incurring defense

costs that should have been paid by Great American and exposure to damages in the Singleton

lawsuit that should be covered by Great American.

                            Count II – Request for Declaratory Judgment

       73.      MFB Services incorporates by reference all paragraphs of this Complaint as

though fully set out herein.

       74.      An actual controversy exists with respect to the rights and legal relations of the

parties as to the issues raised in this Complaint, and therefore this Court has jurisdiction under 28

U.S.C. § 2201(a) to declare the rights and other legal relations of the parties with respect to:

             a. Whether Great American failed to timely and properly reserve its rights and/or

                deny coverage under the Policy;

             b. Whether Great American is estopped from denying coverage under the Policy;

             c. Whether Great American has waived or is estopped from asserting any coverage

                defenses;

             d. Whether the Policy provides coverage for the Singleton lawsuit; and

             e. Whether Great American is responsible for compensating MFB Services for any

                losses sustained as a result of the Singleton lawsuit.

       75.      MFB Services has sustained damages as a result of Great American’s failure to

provide coverage under the Policy, including incurring attorneys’ fees and expenses defending

the Singleton lawsuit, which are continuing to accrue, and potential exposure to damages in the

Singleton lawsuit.




                                                  11

         Case 2:20-cv-04238-NKL Document 1 Filed 12/04/20 Page 11 of 15
        76.     MFB Services reserves the right to amend this Count to plead additional and more

specific declarations sought after the opportunity for discovery.

                    Count III – Bad Faith and/or Vexatious Refusal to Pay

        77.     MFB Services incorporates by reference all paragraphs of this Complaint as

though fully set out herein.

        78.     The Policy was effective at the time MFB Services gave notice to Great American

of the Singleton lawsuit and provided coverage for certain losses associated with the Singleton

lawsuit.

        79.     The Policy remained continuously in full force and effect at all times relevant to

this lawsuit.

        80.     MFB Services has performed all of its obligations under the Policy.

        81.     MFB Services provided timely notice of the Singleton lawsuit to Great American

and requested coverage—including defense costs and indemnity—under the Policy.

        82.     To date, Great American has not provided MFB Services with full payment for

the covered losses associated with the Singleton lawsuit, including defense costs.

        83.     Missouri Revised Statute Section 375.420 provides:

        In any action against any insurance company to recover the amount of any loss
        under a policy of automobile, fire, cyclone, lightning, life, health, accident,
        employers’ liability, burglary, theft, embezzlement, fidelity, indemnity, marine or
        other insurance except automobile liability insurance, if it appears from the
        evidence that such company has refused to pay such loss without reasonable cause
        or excuse, the court or jury may, in addition to the amount thereof and interest,
        allow the plaintiff damages not to exceed twenty percent of the first fifteen hundred
        dollars of the loss, and ten percent of the amount of the loss in excess of fifteen
        hundred dollars and a reasonable attorney’s fee; and the court shall enter judgment
        for the aggregate sum found in the verdict.

        84.     The Policy is within the type of insurance policies covered by R.S.Mo. § 375.420.




                                                 12

           Case 2:20-cv-04238-NKL Document 1 Filed 12/04/20 Page 12 of 15
       85.      Great American has refused without reasonable cause or excuse to pay MFB

Services defense costs and to indemnify MFB Services in relation to the Singleton lawsuit.

       86.      Great American has wrongfully and vexatiously refused to provide MFB Services

with defense costs and to indemnify MFB Services in relation to the Singleton lawsuit.

       87.      Great American’s refusal to pay defense costs and provide indemnity for the

Singleton lawsuit is in bad faith and is vexatious within the meaning of R.S.Mo. § 375.296

and/or § 375.420 in that, among other things:

             a. Great American failed to adopt and implement reasonable standards for the

                prompt investigation and settlement of claims arising under its policies, including

                the Singleton lawsuit;

             b. Great American failed to expressly affirm or deny coverage under the Policy

                within a reasonable time after notice of the Singleton lawsuit and subsequent

                demand by MFB Services that the loss be covered, defense costs paid, and

                indemnity provided;

             c. Great American failed to provide a reasonable, accurate, and timely explanation

                for the basis of its refusal to provide coverage under the Policy for the Singleton

                lawsuit, pay defense costs, and provide indemnity;

             d. Great American failed to attempt in good faith to effectuate a fair and prompt

                equitable settlement of the Singleton lawsuit after it became aware or in the

                exercise of ordinary care should have become aware that liability under the Policy

                was reasonably likely; and

             e. Great American refused to pay the limits of the Policy without conducting a

                reasonable and ongoing investigation of the Singleton lawsuit.



                                                 13

         Case 2:20-cv-04238-NKL Document 1 Filed 12/04/20 Page 13 of 15
          88.   Great American’s refusal to pay the amounts due and owing to MFB Services

under the Policy was and is vexatious and without reasonable cause or excuse and, therefore,

MFB Services is entitled to recover from Great American penalties in the amount of twenty

percent of the first $1,500 due and owing to MFB Services, ten percent of the remaining amounts

due and owing to MFB Services, plus a reasonable attorneys’ fee.

          89.   In issuing the Policy and considering claims thereunder, Great American owed

MFB Services a duty to exercise good faith in considering questions of coverage for the

Singleton lawsuit.

          90.   Great American acted recklessly, willfully, in bad faith and in complete disregard

to the financial interests of MFB Services in denying coverage of the Singleton lawsuit under the

Policy.

          91.   As a consequence of Great American’s bad faith denial of coverage, MFB

Services is exposed to the risk of a judgment in the Singleton lawsuit significantly in excess of

available insurance.

          92.   As a consequence of Great American’s bad faith denial of coverage, MFB

Services is entitled to eliminate its significant risk of exposure by effecting a reasonable good

faith settlement of the Singleton lawsuit, which settlement MFB Services is entitled to enforce in

full against Great American, without regard to the limits of the Policy.

          93.   As a consequence of Great American’s bad faith denial of coverage, MFB

Services is entitled to recoup the full amount it may pay in settlement of the Singleton lawsuit

plus interest, attorneys’ fees, costs and any other expenses incurred.

          94.   In denying coverage for the Singleton lawsuit, Great American acted maliciously,

willfully, intentionally and recklessly and, therefore, MFB Services is entitled to punitive



                                                 14

           Case 2:20-cv-04238-NKL Document 1 Filed 12/04/20 Page 14 of 15
damages in an amount sufficient to punish Great American for its conduct and to deter such

conduct in the future.

                                         Prayer for Relief

       WHEREFORE, Plaintiff Missouri Farm Bureau Services, Inc. prays for judgment for

actual, compensatory, and punitive damages against Defendant Great American Insurance

Company in such sums as are fair and reasonable in excess of $75,000, together with any and all

costs and attorneys’ fees herein incurred and expended plus interest, pre-judgment and post-

judgment, and for such other relief as this Court may deem just and proper.

                                      Demand for Jury Trial

       Plaintiff Missouri Farm Bureau Services, Inc., pursuant to Federal Rule of Civil Procedure

38, hereby demands a jury trial of all issues so triable.

                                               Respectfully submitted,


                                               /s/ Jonathan P. Kieffer
                                               Jonathan P. Kieffer        MO #49025
                                               Jack T. Hyde               MO #63903
                                               WAGSTAFF & CARTMELL, L.L.P.
                                               4740 Grand Avenue, Suite 300
                                               Kansas City, MO 64112
                                               (816) 701-1100 (telephone)
                                               (816) 531-2372 (facsimile)
                                               jpkieffer@wcllp.com
                                               jhyde@wcllp.com




                                                  15

         Case 2:20-cv-04238-NKL Document 1 Filed 12/04/20 Page 15 of 15
